Citation Nr: 0400400	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including as secondary to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from June 1959 
until May 1963 and May 1965 until February 1969.  The 
appellant's foreign service includes duty stations in Japan 
from May 1961 to May 1963, Okinawa from May 1965 to November 
1966, and Thailand from November 1967 to November 1968.  The 
appellant is also the recipient of the National Defense 
Service Medal, Vietnam Service Medal with 1 Bronze Star, and 
Republic of Vietnam Campaign Medal.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
diabetes mellitus.

The appellant did not request a hearing in this case.

The Board additionally notes that the appellant raised an 
issue in his June 2002 Authorization and Release of 
Information (VA Form 21-4142), which was not previously 
addressed by the RO.  Therefore, the Board refers the issue 
of entitlement to service connection for a psychological 
disorder to the RO for further inquiry.


FINDINGS OF FACT

1.  The appellant's foreign service includes duty stations in 
Japan, Okinawa, and Thailand.

2.  The record does not contain evidence establishing that 
the appellant was exposed to Agent Orange.

3.  The record does not contain competent and credible 
medical evidence establishing an in-service injury or disease 
related to diabetes.

4.  The record does not contain competent and credible 
medical evidence establishing a medical nexus between the 
appellant's diabetes mellitus and his active military 
service.

5.  There is not an approximate balance of evidence with 
respect to the existence of an in-service injury or disease 
or a medical nexus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus, type II, to include as due to exposure to 
herbicides, are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1154 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

With respect to VA's duty to notify, the August 2002 rating 
decision on appeal, as well as the statement of the case 
(SOC), and multiple supplemental correspondence, together 
have adequately informed the appellant of the types of 
evidence needed to substantiate his claim.  For example, in 
June 2002, the RO sent a letter to the appellant explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter also 
informed him of the legal elements of a presumptive and a 
direct service connection claim.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board concludes that the VCAA notification letter sent to 
the appellant in June 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, even though the letter did 
request a response within 30 days, it also expressly notified 
the appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (West 2002).  Furthermore, recent 
legislation altered the PVA decision and permits VA to 
adjudicate a claim within one-year of receipt of the claim.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  In the case, greater than one year has 
expired since the June 2002 VCAA letter.  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the service personnel and medical 
records of the appellant from the National Personnel Records 
Center (NPRC).  The record also includes VA medical records, 
private medical records, and lay statements.  Furthermore, 
the appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.  In fact, the RO 
received a written waiver from the appellant in June 2002 
indicating that the appellant had no further evidence to 
submit in support of his claim.  Therefore, the Board finds 
that the duty to assist has been satisfied, as there are no 
outstanding records identified by the appellant not already 
in VA's possession.

The final consideration with respect to the VCAA, is VA's 
duty to provide an examination to the appellant.  The duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was previously afforded a VA 
examination.  Therefore, further examination is not needed 
because there is sufficient medical evidence of record for 
the Board to base its decision.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Service Connection

Diabetes mellitus, type II, is a presumptive condition, and 
the Board shall initially consider the appellant's claim 
pursuant to presumptive service connection.  38 C.F.R. 
§ 3.309 (2003).  Service connection may be established for a 
current disability on the basis of a presumption under the 
law that certain diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2003).  Moreover, diabetes mellitus is enumerated as both a 
chronic disease and a disease associated with exposure to 
certain herbicide agents.  38 C.F.R. § 3.309(a), (e) (2003).  
Therefore, the Board is obligated to consider the appellant's 
claim for service connection under both methods of 
establishing presumptive service connection.

First, the law requires that diabetes mellitus, as a chronic 
disease, must manifest itself to a certain degree within one-
year from the date of separation from active service.  
38 U.S.C.A. § 1112 (West 2002).  The first recorded medical 
diagnosis of the appellant's diabetes mellitus was at the 
April 1994 VA examination.  However, the VA examiner also 
specifically indicated that the appellant's diabetes mellitus 
was ongoing for approximately five to six years.  Although 
there exists no objective medical evidence to corroborate 
this statement, the Board nevertheless finds that the 
appellant's diabetes mellitus first manifested itself in 
1988-1989 in accordance with the benefit of the doubt rule.  
38 C.F.R. § 3.102 (2003).  Even accepting the earliest 
possible diagnosis of the appellant's diabetes mellitus in 
1988-1989, this diagnosis is approximately 30 years after the 
appellant's separation from active service.  Therefore, the 
Board finds that the appellant is not entitled to presumptive 
service connection pursuant to 38 C.F.R. § 3.309(a) (2003), 
as the appellant's diabetes mellitus did not manifest itself 
within the requisite time period.

Second, the law requires that diabetes mellitus, as 
associated with exposure to certain herbicides, must manifest 
itself to a certain degree anytime after discharge from 
active service.  38 U.S.C.A. § 1112 (West 2002).  
Furthermore, exposure to herbicides is presumed for any 
appellant who had active service in the Republic of Vietnam 
from January 1962 to May 1975, absent affirmative evidence 
establishing the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) 
(2003) (emphasis added).  Therefore, the dispositive question 
in this case is whether the appellant had active service in 
the Republic of Vietnam.

The Board initially notes that the appellant contends that he 
served in the Republic of Vietnam during his active military 
service.  The appellant's service medical records, as well as 
his service personnel records and appraisals, however, do not 
reflect that the appellant ever served in the Republic of 
Vietnam.  Rather, the appellant's service personnel records 
and appraisals indicate that he served in Japan, Okinawa, and 
Thailand.  The Board additionally notes that it has 
specifically considered the appellant's receipt of the 
National Defense Service Medal, Vietnam Service Medal with 1 
Bronze Star, and Republic of Vietnam Campaign Medal as 
evidence of his service in Vietnam.

However, the National Defense Service Medal is awarded to all 
veterans who served honorably between January 1961 and August 
1974, and is therefore not indicative as to whether the 
appellant was actually stationed in the Republic of Vietnam.  
U.S. Dep't. of Defense Manual of Military Decorations and 
Awards, Appendix D at D-17, July 1990.  The Vietnam Service 
Medal is awarded to veterans who served between July 1965 and 
March 1973 in Vietnam, Thailand, Laos, or Cambodia in direct 
support of operations in Vietnam.  Similarly, the appellant's 
receipt of this medal is also not indicative of his presence 
in Vietnam because this medal was awarded to those veterans, 
such as the appellant, who served in Thailand.  Id. at D-20.  
Finally, the Republic of Vietnam Campaign Medal was awarded 
to all service personnel who served in South Vietnam or who 
served outside of the geographical limits of Vietnam and 
contributed direct support to the forces in Vietnam.  U.S. 
Dep't. of Defense Manual of Military Decorations and Awards, 
at 7-7, September 1996.  Therefore, the appellant's receipt 
of this medal is also not indicative of his actual service in 
Vietnam.  In summary, the Board finds that the appellant's 
receipt of the aforementioned medals does not assist the 
Board in determining whether he actually served in the 
Republic of Vietnam.

There is not an approximate balance of evidence with respect 
to the question of the appellant's active service in the 
Republic of Vietnam.  Rather, there exists affirmative 
evidence, in the form of the appellant's service personnel 
records and appraisals, establishing that he served in Japan, 
Okinawa, and Thailand, but not in the Republic of Vietnam.  
Therefore, the Board finds that the appellant is not entitled 
to presumptive service connection pursuant to 38 C.F.R. 
§ 3.309 (e) (2003).

The Board additionally notes that other service, such as the 
appellant's service in Japan, Okinawa, and Thailand, or 
service in the waters offshore of Vietnam may also qualify as 
"service in the Republic of Vietnam".  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).  However, conditions of such 
service must include duty or visitation in the Republic of 
Vietnam.  Id.  In this case, the record does not contain any 
evidence establishing that the appellant's duties with the 
Air Force ever required his physical presence in offshore 
waters or in Vietnam itself.  Therefore, the appellant's 
service in Japan, Okinawa, and Thailand also does not qualify 
as "service in the Republic of Vietnam".

Although the appellant has argued that his disorder is the 
result of presumed exposure to herbicides, VA must also 
ascertain whether there is any other basis to indicate that 
the disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

With respect to Hickson element (1), current disability, the 
record contains competent and credible medical evidence 
establishing that the appellant is currently diagnosed with 
diabetes mellitus.  Therefore, the Board finds that the 
appellant has a current disability.

The next consideration is Hickson element (2), in-service 
incurrence.  As previously discussed, there is no evidence to 
support that appellant's contention that he served in the 
Republic of Vietnam.  In fact, the appellant's service 
personnel records affirmatively establish the contrary.  
Therefore, the appellant did not suffer an in-service injury 
of presumed exposure to herbicides.  Furthermore, the 
appellant's service medical records do not indicate any in-
service treatment or symptomatology of a diabetes related 
disorder.  As such, the Board finds that the appellant did 
not suffer the requisite in-service injury or disability.

Despite the appellant's failure to establish the in-service 
injury or disease element, the Board shall nevertheless 
address the final consideration in a service connection 
claim, the existence of a medical nexus.  The service medical 
records, VA medical records, and private medical records all 
fail to establish a causal relationship or linkage between 
the appellant's diabetes mellitus and his active military 
service.  In fact, none of the medical records even mention 
the etiology of the appellant's diabetes mellitus.  
Therefore, in the absence of competent and credible medical 
evidence establishing a medical nexus between the appellant's 
current disability and his active service, the appellant's 
claim must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.



	                        
____________________________________________
	Frank Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



